Citation Nr: 1707832	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide agent exposure or as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide agent exposure or as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II. 

7.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

8.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound to the right elbow with ulnar nerve numbness. 

 
REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to August 1968 and September 1981 to September 1984, including combat service in the Republic of Vietnam, for which he received a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension and peripheral neuropathy of the upper extremities, granted service connection for diabetes mellitus and peripheral neuropathy of the lower extremities,  continued the Veteran's disability rating for PTSD at 30 percent and increased the Veteran's disability rating for right elbow gunshot wound residuals to 20 percent.  The RO in Montgomery, Alabama has jurisdiction over the appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with hypertension during the appeal period and maintains that the condition is related to service.  A February 2008 VA examination report addressed the possible relationship between his hypertension and his service-connected diabetes mellitus.  However, in addressing whether the Veteran's hypertension is related to or has been aggravated by his diabetes mellitus, the examiner provided an insufficient rationale for the conclusion that the hypertension was neither a complication of the diabetes nor has been worsened by it.  As such, an addendum opinion is warranted in order to ensure that the Board's opinion will be fully informed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Furthermore, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, upon remand the medical opinion should address this possibility. 

The Veteran also maintains that he has been diagnosed with peripheral neuropathy of the upper extremities and that the condition is related to service.  VA has received pertinent evidence in this regard since the most recent adjudication of the claim.  In October 2016, the Board inquired whether the Veteran wanted to waive AOJ review of this evidence.  As no waiver of consideration has been received, the Board must remand these claims.  See 38 C.F.R. § 20.1304(c).

As to the Veteran's claims for increased ratings, the Board notes that the last time the Veteran was examined for these conditions was February 2008, over nine years ago.  While a remand is not required as a matter of law solely due to the passage of time, available treatment records indicate that the Veteran's conditions may have substantially worsened since the February 2008 examinations and that the findings in those examination reports may no longer be reflective of the Veteran's current level of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As such, new examinations are should be obtained on remand.  

Finally, the most recent VA treatment records of record are dated October 2014.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records generated since October 2014 that pertain to the Veteran. 

2.  Once those records have been associated with the Veteran's file, schedule the Veteran for a VA examination to assess the severity of the Veteran's PTSD.  The examiner should thoroughly discuss the impact of the Veteran's PTSD on his social and occupational functioning.

3.  Then schedule the Veteran for VA examination to assess the current severity of his diabetes mellitus, bilateral lower extremity peripheral neuropathy, and right elbow gunshot wound residuals, as well as the etiology of hypertension and any neurological disorder of the bilateral upper extremities unrelated to diabetes mellitus.  All indicated tests and studies should be performed, and all findings reported in detail.

a) The examiner should address the impact of the Veteran's diabetes mellitus, bilateral lower extremity peripheral neuropathy, and right elbow gunshot wound residuals on his daily activities and his ability to work.  The examiner should identify any activities that would be restricted and the degree to which that would occur due to the service-connected disabilities.  

b) The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's (1) hypertension, and (2) any upper extremity neurological disorder other than right elbow gunshot wound residuals that is not attributed to diabetes, had its onset in or is otherwise related to active service.  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

c) The examiner should also opine as to whether the Veteran's hypertension, or any diagnosed upper extremity neurological disorder other than right elbow gunshot wound residuals, was (1) caused by his diabetes mellitus or (2) has been aggravated (permanently worsened beyond the natural progress of the disease) by his diabetes mellitus.   

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.
The examiner should and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

